Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 22, 2021

                                    No. 04-21-00309-CV

                             William KIND and Jasmine Lopez,
                                       Appellants

                                              v.

                              JAD SA INVESTMENTS, LLC,
                                       Appellees

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2021CV01663
                         Honorable J. Frank Davis, Judge Presiding

                                          ORDER

        In accordance with this court’s opinion, the trial court’s judgment is VACATED and the
case is DISMISSED. See TEX. R. APP. P. 42.3. It is ORDERED that no costs are assessed because
appellants are indigent. See TEX. R. APP. P. 20.1.

       It is so ORDERED on September 22, 2021.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court